ORDER
PER CURIAM.
Defendant, Mark Dickerson, appeals from the judgment entered upon a jury verdict convicting him of felony stealing in violation of section 570.030 RSMo 2000, and second degree burglary in violation of section 569.170 RSMo 2000. He contends the trial court plainly erred in denying defense counsel’s request to conduct individualized voir due.
Having reviewed the briefs of the parties and the record on appeal, we conclude no error, plain or otherwise, occurred. Rule 30.20. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).